Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

THIS AGREEMENT is dated as of November 15, 2012 and shall become effective as of
the 1st day of December, 2012 (the “Effective Date”), by and among Southwest
Bancorp, Inc., a bank holding company organized under the laws of the State of
Oklahoma (the “Company”), the Stillwater National Bank and Trust Company, a
national bank organized under the laws of the United States, and the Bank of
Kansas, a state bank chartered under the laws of the State of Kansas (each, a
“Bank” and, collectively, the “Banks” and collectively with the Company, the
“Employer”), and Joe T. Shockley, Jr. (the “Executive”).

BACKGROUND:

The Company and the Banks each desire to employ the Executive as its Executive
Vice President and Chief Financial Officer on the terms and conditions set forth
below and Executive desires to accept such employment subject to such terms and
conditions.

AGREEMENT:

In consideration of the above premises and the mutual agreements hereinafter set
forth, effective as of the Effective Date, the parties hereby agree as follows:

1. Duties.

1.1 Positions. The Executive shall be employed as the Executive Vice President
and Chief Financial Officer of the Company and the Executive Vice President and
Chief Financial Officer of each of the Subsidiary Banks and shall perform and
discharge faithfully the duties and responsibilities which may reasonably be
assigned to the Executive from time to time in connection with the conduct of
the businesses. The duties and responsibilities of the Executive shall be
commensurate with similar positions at other publicly-traded community bank
holding companies and community banks. The Executive shall report directly to
the Chief Executive Officer of the Company.

1.2 Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 1.1 hereof, the
Executive shall:

(a) subject to Section 1.3, devote substantially all of the Executive’s time,
energy and skill during regular business hours to the performance of the duties
of the Executive’s employment (reasonable vacations and reasonable absences due
to illness excepted) and faithfully and industriously perform such duties;

(b) diligently follow and implement all reasonable and lawful management
policies and decisions communicated to the Executive by the Board of Directors;
and

(c) timely prepare and forward to the Board of Directors all reports and
accountings as may be requested of the Executive.



--------------------------------------------------------------------------------

1.3 Permitted Activities. The Executive shall devote substantially all of the
Executive’s entire business time, attention and energies to the Business of the
Employer and shall not during the Term be engaged (whether or not during normal
business hours) in any other significant business or professional activity,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage, but as long as the following activities do not unreasonably interfere
with the Executive’s obligations to the Employer, this shall not be construed as
preventing the Executive from:

(a) investing the Executive’s personal assets in any manner which will not
require any material services on the part of the Executive in the operation or
affairs of the entity and in which the Executive’s participation is primarily
that of an investor; provided that such investment activity following the
Effective Date shall not result in the Executive owning beneficially at any time
one percent (1%) or more of the equity securities of any Competing Business; or

(b) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, or teaching or serving on
the board of directors of an entity so long as any such participation does not
unreasonably interfere with the ability of the Executive to effectively
discharge the Executive’s duties hereunder; provided further, that the Board of
Directors may direct the Executive in writing to resign from any such
organization and/or cease such activities should the Board of Directors
reasonably conclude that continued membership and/or activities of the type
identified would not be in the best interests of the Employer.

2. Term.

(a) Subject to earlier termination in accordance with Subsection (b) below, this
Agreement shall remain in effect for the Term. If the Agreement is in effect at
the end of the Initial Term, the Term shall be renewed automatically for
successive twelve-month periods unless and until one party gives written notice
to the other of its or the Executive’s intent not to extend this Agreement with
such written notice to be given not less than ninety (90) days prior to the end
of the Initial Term or any such twelve-month period. In the event such notice of
non-extension is properly given, this Agreement shall terminate at the end of
the remaining Term then in effect even if the Executive continues to provide
services to the Employer as an employee following the expiration of the Term and
the resulting termination of the Agreement.

(b) Notwithstanding the provisions of Subsection (a), the Executive shall be
employed on an at-will basis in that, at any time during the Term, the Employer
and the Executive may each effect an earlier termination of the Term and a
resulting termination of the Executive’s employment pursuant to Section 4.1
hereof.

 

2



--------------------------------------------------------------------------------

3. Compensation. The Employer shall pay the Executive the following during the
Term, except as otherwise provided below:

3.1 Annual Base Salary. The Executive shall be compensated at an annual base
rate of Three Hundred Thousand and No/100 Dollars ($300,000.00) (the “Annual
Base Salary”). The Executive’s Annual Base Salary shall be payable in accordance
with the Employer’s normal payroll practices.

3.2 Signing Bonus. The Employer shall pay the Executive a one-time signing bonus
comprised of the following components:

(a) a payment in cash equal to Sixty Thousand and No/100 Dollars ($60,000.00),
payable within thirty (30) days following the Effective Date; and

(b) a restricted stock award representing the opportunity to earn a number of
shares of Company common stock having a value equal to One Hundred and Fifty
Thousand and No/100 Dollars ($150,000.00) based on the per share closing price
of Company common stock as of today’s date as reported by the NASDAQ Stock
Market. In determining the number of shares of Company common stock subject to
the restricted stock award by applying the foregoing formula, the number of
shares will be rounded to the nearest one hundred share increment. The
restricted stock award will be granted within forty-five (45) days of the
Effective Date and will vest on the third anniversary of the grant date,
provided the Executive remains in the continuous employ of the Employer through
such date, and will be subject to such other general terms and conditions in the
form of award employed by the Employer for grants of this type. The restricted
shares will be held in escrow by the Employer until vested and will be delivered
to the Executive as soon as practicable thereafter.

3.3 Annual Incentive Compensation.

(a) The Executive shall be eligible to receive annual bonus compensation, if
any, as may be determined by, and based on performance measures established by,
the Board of Directors upon the recommendation of the Compensation Committee of
the Board of Directors (the “Committee”) consistent with the Employer’s
strategic planning process and in consultation with the Executive, pursuant to
any incentive compensation program as may be adopted from time to time by the
Board of Directors, based on recommendations by the Committee (an “Annual
Bonus”). Notwithstanding the foregoing, no bonus or other incentives will be
paid for any service in 2012.

(b) Any Annual Bonus earned shall be payable in cash and/or shares of Company
common stock, as determined by the Board of Directors, in the year following the
year in which the bonus is earned in accordance with the Employer’s normal
practices for the payment of short-term incentives, but not later than
March 15th.

 

3



--------------------------------------------------------------------------------

(c) Notwithstanding any provision of Subsections (a) and (b) above to the
contrary, a minimum Annual Bonus for calendar year 2013 shall be payable in the
amount of Seventy Five Thousand and No/100 Dollars ($75,000.00), payable in cash
or in stock, at least $50,000.00 of which shall be paid in cash, but otherwise
as determined by the Compensation Committee.

(d) The payment of any Annual Bonus shall be subject to any approvals or
non-objections required by any regulator of the Employer, and any other
restrictions under applicable law.

3.4 Business and Professional Education Expenses; Memberships. Subject to the
reimbursement policies from time to time adopted by the Board of Directors and
consistent with the annual budget approved for the period during which an
expense was incurred, the Employer specifically agrees to reimburse the
Executive for reasonable and necessary business expenses incurred by the
Executive in the performance of the Executive’s duties hereunder; provided,
however, that as a condition of any such reimbursement, the Executive shall
submit verification of the nature and amount of such expenses in accordance with
such reimbursement policies and in sufficient detail to comply with rules and
regulations promulgated by the United States Treasury Department. Examples of
appropriate categories of expenses include membership in professional and civic
organizations, professional development, and customer entertainment. The
Executive acknowledges that the Employer makes no representation with respect to
the taxability or nontaxability of the benefits provided under this Section 3.4.

3.5 Paid Vacation. The Executive shall be entitled to no less than four
(4) weeks paid vacation per calendar year, prorated for any partial calendar
year of service. The provisions of this Section 3.5 shall apply notwithstanding
any less generous paid leave policy then maintained by the Employer, but the use
of Executive’s paid vacation leave shall otherwise be determined in accordance
with the Employer’s paid leave policy as in effect from time to time.

3.6 Automobile Allowance. The Executive shall be entitled to an automobile
allowance in the amount of One Thousand Dollars ($1,000) per month.

3.7 Benefits. In addition to the benefits specifically described in this
Agreement, the Executive shall be entitled to such benefits as may be available
from time to time to similarly situated executives. All such benefits shall be
awarded and administered in accordance with the written terms of any applicable
benefit plan or, if no written terms exist, the Employer’s standard policies and
practices relating to such benefit.

3.8 Withholding. The Employer may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.

 

4



--------------------------------------------------------------------------------

3.9 Reimbursement of Expenses; In-Kind Benefits. All expenses eligible for
reimbursements described in this Agreement must be incurred by the Executive
during the Term of this Agreement to be eligible for reimbursement. Any in-kind
benefits provided by the Employer must be provided during the Term of this
Agreement. The amount of reimbursable expenses incurred, and the amount of any
in-kind benefits provided, in one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other taxable
year. Each category of reimbursement shall be paid as soon as administratively
practicable, but in no event shall any such reimbursement be paid after
March 15th of the calendar year following the calendar year in which the expense
was incurred. Neither rights to reimbursement nor in-kind benefits are subject
to liquidation or exchanges for other benefits.

3.10 Clawback of Compensation. The Executive agrees to repay any compensation
previously paid or otherwise made available to the Executive under this
Agreement that is subject to recovery under any applicable law (including any
rule of any exchange or service through which the securities of the Company are
then traded), including, but not limited to, the following circumstances:

(a) where such compensation was in excess of what should have been paid or made
available because the determination of the amount due was based, in whole or in
part, on materially inaccurate financial information of the Employer where the
Employer has been required to prepare an accounting restatement due to material
noncompliance of the Employer, as a result of misconduct, with any financial
reporting requirement under the federal securities laws;

(b) where the Executive has committed, is substantially responsible for, or has
violated, the respective acts, omissions, conditions, or offenses outlined under
12 C.F.R. Section 359.4(a)(4); and

(c) if a Subsidiary Bank becomes, and for so long as a Subsidiary Bank remains,
subject to the provisions of 12 U.S.C. Section 1831o(f), where such compensation
exceeds the restrictions imposed on the senior executive officers of such an
institution.

The Executive agrees to return promptly any such compensation properly
identified by the Employer by written notice provided pursuant to Section 13. If
the Executive fails to return such compensation promptly, the Executive agrees
that the amount of such compensation may be deducted from any and all other
compensation owed to the Executive by the Employer. If the Executive is then
employed by the Employer, the Executive acknowledges that the Employer may take
appropriate disciplinary action (up to, and including, Termination of
Employment) if the Executive fails to return such compensation. The Executive
acknowledges the Employer’s rights to engage in any legal or equitable action or
proceeding in order to enforce the provisions of this Section 3.10. The
provisions of this Section 3.10 shall be modified to the extent, and remain in
effect for the period, required by applicable law.

 

5



--------------------------------------------------------------------------------

3.11 Apportionment of Obligations. The obligations for the payment of the
amounts otherwise payable pursuant to this Section 3 shall be apportioned
between the Company and the Banks as they may agree from time to time in their
sole discretion.

3.12 Stock Ownership. All shares of Company common stock issued to the Executive
pursuant to the terms of this Agreement shall be further subject to restrictions
on transferability unless and until the Executive holds fully earned and vested
shares of Company common stock having a fair market value that equals or exceeds
one (1) times his then Annual Base Salary. Once the Executive attains the
threshold ownership level, any shares of Company common stock exceeding the
threshold ownership level shall not be subject to the transferability
restrictions. However, if once attained, the shares of Company common stock
owned by the Executive fall below the threshold ownership level (whether due to
a decline in the value of the shares or otherwise), the Executive shall be
obligated to attain once again the threshold ownership level, which obligation
remains in effect throughout the Term. Any shares of Company common stock
subject to awards granted after the date of any failure to maintain the
threshold ownership level shall be subject to the restrictions on
transferability contemplated by this Section 3.12 until the threshold ownership
level is once again attained. This transferability restriction, however, shall
not preclude the Executive from tendering back to the Company or selling to
third parties a number of shares of Company common stock having a fair market
value equal to the minimum required tax withholding obligations resulting from
earning and becoming vested in shares subject to equity awards granted pursuant
to this Agreement. For purposes of this Section 3.12, the threshold ownership
level shall be measured as of each December 31 during the Term and the
determination of the value of Company common stock for this purpose shall be
based on the per share closing price of Company common stock averaged over the
thirty-day period immediately preceding such December 31, as such closing prices
are reported by the NASDAQ Stock Market. If the target ownership level is
satisfied as of any such December 31, it shall be deemed satisfied until the
immediately succeeding December 31. For clarity, nothing in this Section 3.12
shall require the Executive to purchase additional shares of Company common
stock in order to obtain the threshold ownership level; in the event that the
Executive falls below the threshold ownership level the Executive will be
restriced from transferring any shares of Company common stock for so long as
the threshold ownership level is not attained.

3.13 Compensation Review. Executive acknowledges and agrees that all aspects of
compensation under this Agreement is subject to ongoing review by the Employer’s
primary regulators. Accordingly, Executive agrees that, in consultation with the
Chief Executive Officer, the Chief Executive Officer will have the discretion to
amend this Agreement to ensure the safety and soundness of the Employer.

 

6



--------------------------------------------------------------------------------

4. Termination; Suspension or Reduction of Benefits.

4.1 Termination of Employment. During the Term, the Termination of Employment of
the Executive and this Agreement may be effected immediately in the event of
(a) a termination of the Executive by the Employer for Cause; (b) a termination
of the Executive by the Employer without Cause; (c) a resignation by the
Executive for Constructive Termination within twelve (12) months following a
Change of Control; (d) a resignation by the Executive; or (e) the Executive’s
death or Disability. Notwithstanding anything to the contrary in the preceding
sentence, the Executive must give at least sixty (60) days advance written
notice prior to the Executive’s effective date of resignation pursuant to
Section 4.1(d).

4.2 Change in Control Severance. If, during the Term, the Executive experiences
a Termination of Employment by (i) the Employer without Cause pursuant to
Section 4.1(b) within twelve (12) months following a Change of Control, or
(ii) a Constructive Termination within twelve (12) months following a Change of
Control pursuant to Section 4.1(c), then, upon such Termination of Employment,
the Employer will pay severance to the Executive in an amount equal to two
(2) times the Executive’s Annual Base Salary as in effect on the date of
Termination of Employment, which amount shall be paid in substantially equal
installments not less frequently than monthly over twelve (12) months. Monthly
severance payments shall be paid in accordance with the Employer’s regular
payroll practices, commencing with the first payroll date that is more than
sixty (60) days following the date of the Executive’s Termination of Employment.

4.3 Golden Parachute Limitations. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement or otherwise payable to the Executive by the Employer would be an
“Excess Parachute Payment,” within the meaning of Section 280G of the Code, but
for the application of this sentence, then the payments and benefits to be paid
or provided under this Agreement will be reduced to the minimum extent necessary
(but in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment; provided,
however, that the foregoing reduction will be made only if and to the extent
that such reduction would result in an increase in the aggregate payment and
benefits to be provided, determined on an after-tax basis (taking into account
the excise tax imposed pursuant to Section 4999 of the Code, any tax imposed by
any comparable provision of state law, and any applicable federal, state and
local income and employment taxes). Whether requested by the Executive or the
Employer, the determination of whether any reduction in such payments or
benefits to be provided under this Agreement or otherwise is required pursuant
to the preceding sentence will be made at the expense of the Employer by the
Employer’s independent accountants. In the event the payments to the Executive
are required to be reduced pursuant to this Section 4.3, the portions of the
payments that would be paid latest in time will be reduced first and if multiple
portions of the payments to be reduced are paid at the same time, any non-cash
payments will be reduced before any cash payments, and any remaining cash
payments will be reduced pro rata.

 

7



--------------------------------------------------------------------------------

4.4 Effect of Termination of Employment.

(a) Upon Executive’s Termination of Employment hereunder for any reason, the
Employer shall have no further obligations to the Executive or the Executive’s
estate with respect to this Agreement, except for the payment of any
compensation, benefits or other amounts earned and owing under Section 3 through
the effective date of the termination of the Agreement and, if applicable, any
payments set forth in Section 4.2.

(b) Notwithstanding any other provision of this Agreement to the contrary, as a
condition of the Employer’s provision of severance benefits in connection with
the Executive’s Termination of Employment pursuant to Section 4.2, the Executive
must execute within such period of time following Termination of Employment as
is permitted by the Employer (and not timely revoke during any revocation period
provided pursuant to such release) a release and non-disparagement agreement in
substantially the form attached hereto as Exhibit “A.” Any payments of severance
shall accrue from the date of the Executive’s Termination of Employment, with
any accrued but unpaid severance being paid on the date of the first payment as
provided in Section 4.2.

(c) If the Executive is a member of the Board of Directors and the Executive’s
employment is terminated by the Employer or by the Executive pursuant to
Section 4.1, the Executive shall immediately resign from the Executive’s
position on the Board(s) of Directors, effective no later than the date the
Executive’s employment is terminated.

(d) Notwithstanding any provision in the Agreement to the contrary, to the
extent necessary to avoid the imposition of tax on the Executive under Code
Section 409A, any payments that are otherwise payable to the Executive within
the first six (6) months following the effective date of Termination of
Employment, shall be suspended and paid as soon as practicable following the end
of the six-month period following such effective date if, immediately prior to
the Executive’s Termination of Employment, the Executive is determined to be a
“specified employee” (within the meaning of Code Section 409A(a)(2)(B)(i)) of
the Employer (or any related “service recipient” within the meaning of Code
Section 409A and the regulations thereunder). Any payments suspended by
operation of the foregoing sentence shall be paid as a lump sum within thirty
(30) days following the end of such six-month period. Payments (or portions
thereof) that would be paid latest in time during the six-month period will be
suspended first.

(e) Notwithstanding any provision in this Agreement to the contrary, if the
Employer elects not to renew the Term of this Agreement at the end of the
Initial Term or any twelve-month anniversary thereof pursuant to Section 2(a),
any service condition contained in any equity awards outstanding in favor of the
Executive shall be deemed to have been satisfied immediately prior to the
effective date of the Termination of Employment and shares of Company common
stock subject to any performance stock awards awarded pursuant to Subsections
(a) and (b) of Section 3.4 shall be earned if and

 

8



--------------------------------------------------------------------------------

to the extent applicable performance measures are attained and the applicable
conditions in Subsection (c) of Section 3.4 remain satisfied as of the fiscal
year ending with or within the twelve-month period immediately following the
effective date of the Termination of Employment.

4.5 Regulatory Limitations.

(a) FDIC Golden Parachute Limitations. Notwithstanding anything contained in
this Agreement to the contrary, no payments shall be made pursuant to Section 4
or any other provision herein or otherwise in contravention of the requirements
of Section 18(k) of the Federal Deposit Insurance Act (the “FDIA”) (12 U.S.C.
1828(k)) and Part 359 of the FDIC Rules and Regulations, 12 C.F.R. 359
(collectively, the “FDIC Golden Parachute Restrictions”). In the event any such
payments become due and payable under this Agreement at a time when such
payments would constitute “golden parachute payments,” other than “golden
parachute payments” for which the concurrence or consent of the appropriate
federal banking agency has been received as contemplated by the FDIC Golden
Parachute Restrictions, the obligation on the part of the Employer to make any
such payments shall become null and void. In addition, nothing in the preceding
sentence shall impose an obligation on the part of the Employer to petition the
FDIC (and/or other regulatory agency having jurisdiction over the Employer) for
its concurrence or consent.

(b) Other Bank Regulatory Limitations. If the Executive is removed from office
and/or permanently prohibited from participating in the conduct of the affairs
of any depository institution by an order issued under Section 8(e) or 8(g) of
the FDIA (12 U.S.C. 1818(e) and (g)), the Employer shall have the right to
terminate all obligations of the Employer under this Agreement as of the
effective date of such order, except for the payment of Annual Base Salary due
and owing under Section 3.1 on the effective date of said order, and
reimbursement under Section 3.5 of expenses incurred as of the effective date of
termination. If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of a Subsidiary Bank’s affairs by a
notice served under Section 8(e) or 8(g) of the FDIA (12 U.S.C. 1818(e) and
(g)), the Employer shall have the right to suspend all obligations of the
Employer under this Agreement as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the
Employer shall reinstate prospectively (in whole or in part) any of its
obligations which were suspended. If the FDIC is appointed receiver or
conservator under Section 11(c) of the FDIA (12 U.S.C. 1821(c)) of the Company
or any depositary institution controlled by the Company, the Employer shall have
the right to terminate all obligations of the Employer under this Agreement as
of the date of such receivership or conservatorship, other than any rights of
the Executive that vested prior to such appointment. If the Employer is in
default (as defined in Section 3(x)(1) of the FDIA), all obligations under this
Agreement shall terminate as of the date of default, but the vested rights of
the parties shall not be affected. If the FDIC provides open bank assistance
under Section 13(c) of the FDIA (12 U.S.C. 1823(c)) to the Company or any

 

9



--------------------------------------------------------------------------------

depositary institution controlled by the Company, but excluding any such
assistance provided to the industry generally, the Employer shall have the right
to terminate all obligations of the Employer under this Agreement as of the date
of such assistance, other than any rights of the Employee that vested prior to
the FDIC action. If the FDIC requires a transaction under Section 13(f) or 13(k)
of the FDIA (12 U.S.C. 1823(f) and (k)) by the Company or any depository
institution controlled by the Company, the Employer shall have the right to
terminate all obligations of the Employer under this Agreement as of the date of
such transaction, other than any rights of the Employee that vested prior to the
transaction. Notwithstanding the foregoing provisions of this Section 4.5 (b),
any vested rights of the Executive may be subject to such modifications that are
consistent with the authority of the FDIC.

(c) Regulatory Approval. Notwithstanding the timing for the payment of monthly
severance amounts described in Section 4.2, no such payments shall be made or
commence, as applicable, that require the concurrence or consent of the
appropriate federal banking agency of the Employer pursuant to 12 C.F.R.
Section 359 prior to the receipt of such concurrence or consent. Any payments
suspended by operation of this Section 4.5(c) shall be paid as a lump sum within
thirty (30) days following receipt of the concurrence or consent of the
appropriate federal banking agency of the Employer or as otherwise directed by
such federal banking agency.

(d) State Banking Limitations. All obligations under this Agreement are further
subject to such conditions, restrictions, limitations and forfeiture provisions
as may separately apply pursuant to any applicable state banking laws.

5. Employer Information.

5.1 Ownership of Employer Information. All Employer Information received or
developed by the Executive or by the Employer while the Executive is employed by
the Employer will remain the sole and exclusive property of the Employer.

5.2 Obligations of the Executive. The Executive agrees:

(a) to hold Employer Information in strictest confidence;

(b) not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Employer Information or any physical embodiments of Employer
Information to any unauthorized recipient; and

(c) in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Employer Information from losing its character
or ceasing to qualify as Confidential Information or a Trade Secret;

 

10



--------------------------------------------------------------------------------

provided, however, that none of the foregoing obligations shall preclude the
Executive from making any disclosures of Employer Information required by law.
This Section 5 shall survive for a period of two (2) years following termination
of this Agreement for any reason with respect to Confidential Information, and
shall survive termination of this Agreement for any reason for so long as is
permitted by applicable law, with respect to Trade Secrets.

5.3 Delivery upon Request or Termination. Upon request by the Employer, and in
any event upon the Executive’s Termination of Employment with the Employer, the
Executive will promptly deliver to the Employer all property belonging to the
Employer, including, without limitation, all Employer Information then in the
Executive’s possession or control.

6. No Appropriation. The Executive agrees that during the Executive’s employment
by the Employer hereunder, and for the duration of the Post-Termination Period,
the Executive will not (except on behalf of or with the prior written consent of
the Employer) appropriate for his own benefit or the benefit of a third party
any banking opportunity properly belonging to the Employer the usurpation of
which constitutes a breach of the Executive’s fiduciary duty as an officer of
the Employer under applicable law.

7. Non-Solicitation of Customers. The Executive agrees that during the
Executive’s employment by the Employer hereunder, and in the event of the
Termination of Employment, regardless of the reason, for the duration of the
Post-Termination Period, the Executive will not (except on behalf of or with the
prior written consent of the Employer) on the Executive’s own behalf or in the
service or on behalf of others, solicit, divert or appropriate or attempt to
solicit, divert or appropriate, any business from any of the Employer’s
customers, including prospective customers actively sought by the Employer, with
whom the Executive has or had material contact during the last two (2) years of
the Executive’s employment with Employer, for purposes of providing products or
services that are competitive with those provided by the Employer.

8. Non-Solicitation of Employees. The Executive agrees that during the
Executive’s employment by the Employer hereunder, and in the event of the
Termination of Employment, regardless of the reason, for the duration of the
Post-Termination Period, the Executive will not (except on behalf of or with the
prior written consent of the Employer) on the Executive’s own behalf or in the
service or on behalf of others, solicit, or recruit or attempt to solicit, or
recruit, any employee of the Employer with whom the Executive had material
contact during the last two (2) years of the Executive’s employment, whether or
not such employee is a full-time employee or a temporary employee of the
Employer, such employment is pursuant to written agreement, for a determined
period, or at will.

9. Non-disparagement. The Executive agrees that during the Executive’s
employment by the Employer hereunder, and for a period of one (1) year
thereafter, the Executive will not make any untruthful statement (written or
oral) that could reasonably be perceived as disparaging to the Employer or any
Affiliate. Employer agrees that during the Executive’s employment by the
Employer hereunder, and for a period of one (1) year thereafter, the members of
their respective

 

11



--------------------------------------------------------------------------------

Boards of Directors and all executive officers of the Company and the Subsidiary
Banks (collectively, the “Persons to be Advised”) will not make any untruthful
statement (written or oral) that could reasonably be perceived as disparaging to
the Executive. Employer will advise the Persons to be Advised that a
non-disparagement agreement is in effect, and will use reasonable efforts to
enforce compliance with this non-disparagement agreement. Notwithstanding the
foregoing agreement, the parties hereto recognize and acknowledge that the
Employer will not be liable for unauthorized remarks by individuals employed by
or otherwise associated with the Employer, other than the Persons to be Advised
and if the Persons to be Advised are required by any applicable law, regulation,
statute, subpoena, court order, or other compulsory process to disclose
information related to the Executive’s employment, such disclosure of truthful
information shall not constitute a breach of this Agreement. Moreover, this
Section 9 shall not apply to any communications: (a) between the Employer and
its independent public auditors; (b) necessary to comply fully with all
applicable requirements and policies of federal and state laws; (c) necessary to
cooperate fully with any investigation or request for information from any state
or federal governmental agency, stock exchange, or regulatory organization;
(d) necessary in the course of preparing and filing appropriate tax returns or
dealing with federal or state taxing authorities; or (e) made in connection with
any judicial or administrative proceeding or arbitration with respect to which
such communications are relevant.

10. Remedies. The Executive agrees that the covenants contained in Sections 5
through 9 of this Agreement are of the essence of this Agreement; that each of
the covenants is reasonable and necessary to protect the business, interests and
properties of the Employer, and that irreparable loss and damage will be
suffered by the Employer should the Executive breach any of the covenants.
Therefore, the Executive agrees and consents that, in addition to all the
remedies provided by law or in equity, the Employer shall be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of any of the covenants. If the Employer alleges
that the Executive has materially breached any of the Executive’s obligations
pursuant to Sections 5, 6, 7, 8 and/or 9 and the Executive disputes such
allegation, the Employer may withhold any future payments owed to the Executive
hereunder until the dispute is finally resolved or determined by either mutual
agreement of the parties or by arbitration pursuant to Section 16. The Employer
and the Executive agree that all remedies available to the Employer shall be
cumulative.

11. Severability. The parties agree that each of the provisions included in this
Agreement is separate, distinct and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any Agreement provision
shall not affect the validity or enforceability of any other provision of this
Agreement. Further, if any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction because of a conflict between
the provision and any applicable law or public policy, the provision shall be
redrawn to make the provision consistent with, and valid and enforceable under,
the law or public policy.

 

12



--------------------------------------------------------------------------------

12. No Set-Off by the Executive. The existence of any claim, demand, action or
cause of action by the Executive against the Employer whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Employer of any of its rights hereunder.

13. Notice. All notices, requests, waivers and other communications required or
permitted hereunder shall be in writing and shall be either personally
delivered, sent by reputable overnight courier service or mailed by first class
mail, return receipt requested, to the recipient at the address below indicated:

If to the Company:

Southwest Bancorp, Inc.

Attn: Chairman, Board of Directors

608 South Main Street

Stillwater, Oklahoma 74074

If to the Stillwater National Bank and Trust Company:

Stillwater National Bank and Trust Company

Attn: Chairman, Board of Directors

608 South Main Street

Stillwater, Oklahoma 74074

If to the Bank of Kansas:

Bank of Kansas

Attn: Chairman, Board of Directors

1002 Central Street

Harper, Kansas 67058

If to the Executive:

Joe T. Shockley, Jr.

4304 Brookfield Drive

Norman, OK 73072

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. All
such notices, requests, waivers and other communications shall be deemed to have
been effectively given: (a) when personally delivered to the party to be
notified; (b) five (5) business days after deposit in the United States Mail
postage prepaid by certified or registered mail with return receipt requested at
any time

 

13



--------------------------------------------------------------------------------

other than during a general discontinuance of postal service due to strike,
lockout, or otherwise (in which case such notice, request, waiver or other
communication shall be effectively given upon receipt) and addressed to the
party to be notified as set forth above; or (c) two (2) business days after
deposit with a national overnight delivery service, postage prepaid, addressed
to the party to be notified as set forth above with next-business-day delivery
guaranteed. A party may change that party’s notice address given above by giving
the other party ten (10) days’ written notice of the new address in the manner
set forth above.

14. Successors; Assignment. The rights and obligations of the Employer under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Employer, as applicable, including without
limitation, a purchaser of all or substantially all the assets of the Employer.
If the Agreement is assigned pursuant to the foregoing sentence, the assignment
shall be by novation and the Employer shall have no further liability hereunder,
and the successor or assign, as applicable, shall become the “Employer”
hereunder, but the Executive will not be deemed to have experienced a
Termination of Employment by virtue of such assignment. The Agreement is a
personal contract and the rights and interest of the Executive may not be
assigned by the Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive and the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

15. Waiver. A waiver by one party to this Agreement of any breach of this
Agreement by any other party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.

16. Arbitration. The parties agree that Executive’s employment and this
Agreement relate to interstate commerce, and that any and all disputes, claims
or controversies between Executive and the Employer which may arise out of or
relate to Executive’s employment relationship or this Agreement shall be settled
by arbitration. This agreement to arbitrate shall survive the termination of
this Agreement. Any arbitration shall be before a single arbitrator in
accordance with the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes pertaining to individually-negotiated
contracts and shall be undertaken pursuant to the Federal Arbitration Act.
Arbitration will be held in Oklahoma City, Oklahoma unless the parties mutually
agree on another location. Unless parties mutually agree to self-administer the
arbitration or to use a different arbitration service, it will be administered
by the Dallas, Texas office of the American Arbitration Association. The
decision of the arbitrator will be enforceable in any court of competent
jurisdiction. The parties agree that punitive, liquidated or indirect damages
shall not be awarded by the arbitrator unless such damages would have been
awarded by a court of competent jurisdiction. The arbitrator shall also have the
discretion and authority to award costs and attorney fees to the prevailing
party or, alternatively, may order each party to bear its own costs and attorney
fees in connection with the arbitration to the extent permitted by applicable
law. Nothing in this Agreement to arbitrate, however, shall preclude the
Employer from obtaining injunctive relief from a court of competent jurisdiction
prohibiting any breaches by Executive of Sections 5 through 10 of this
Agreement.

 

14



--------------------------------------------------------------------------------

17. Applicable Law and Choice of Forum. This Agreement shall be construed and
enforced under and in accordance with the laws of the State of Oklahoma without
regard to its conflicts of law principles. The parties agree that any
appropriate federal or state court located in, or having jurisdiction over,
Oklahoma County, Oklahoma shall have exclusive jurisdiction of any case or
controversy arising under or in connection with this Agreement shall be a proper
forum in which to adjudicate such case or controversy. The parties consent and
waive any objection to the jurisdiction or venue of such courts.

18. Interpretation. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein,” “hereunder,” “hereby,” “hereto,” “hereof” and any similar terms refer
to this Agreement. Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.

19. Entire Agreement; Counterparts. This Agreement embodies the entire and final
agreement of the parties on the subject matter stated in this Agreement. No
amendment or modification of this Agreement shall be valid or binding upon the
Employer or the Executive unless made in writing and signed by all parties. All
prior understandings and agreements relating to the subject matter of this
Agreement are hereby expressly terminated. This Agreement may be executed in one
or more counterparts each of which will be deemed to be an original but all of
which together will constitute one and the same instrument.

20. Rights of Third Parties. Nothing herein expressed is intended to or shall be
construed to confer upon or give to any person, firm or other entity, other than
the parties hereto and their permitted assigns, any rights or remedies under or
by reason of this Agreement.

21. Survival. The obligations of the parties pursuant to Sections 3.10, 4
through 10, 16, 17 and 21, as applicable, shall survive the Executive’s
Termination of Employment hereunder for the period designated under each of
those respective sections.

22. Representation Regarding Restrictive Covenants. The Executive represents
that the Executive is not and will not become a party to any non-competition or
non-solicitation agreement or any other agreement which would prohibit the
Executive from entering into this Agreement or providing the services for the
Employer contemplated by this Agreement on or after the Effective Date. In the
event the Executive is subject to any such agreement, this Agreement shall be
rendered null and void and the Employer shall have no obligations to the
Executive under this Agreement.

23. Section 409A. It is the intent of the parties that any payment to which the
Executive is entitled under this Agreement be exempt from Section 409A of the
Code, to the maximum extent permitted under Section 409A. However, if any such
amounts are considered to be “nonqualified

 

15



--------------------------------------------------------------------------------

deferred compensation” subject to Section 409A, such amounts shall be paid and
provided in a manner, and at such time and form, as complies with the applicable
requirements of Section 409A to avoid the unfavorable tax consequences provided
therein for non-compliance. Neither the Executive nor the Employer shall
intentionally take any action to accelerate or delay the payment of any amounts
in any manner which would not be in compliance with Section 409A without the
consent of the other party. For purposes of this Agreement, all rights to
payments shall be treated as rights to receive a series of separate payments to
the fullest extent allowed by Section 409A. To the extent that some portion of
the payments under this Agreement may be bifurcated and treated as exempt from
Section 409A under the “short-term deferral” or “separation pay” exemptions,
then such amounts may be so treated as exempt from Section 409A. To the extent
that the requirements of Section 409A are determined to be applicable to any
provision of this Agreement, such provision shall be construed in a manner that
complies with Section 409A and any provision required for compliance with
Section 409A that is omitted from this Agreement shall be incorporated herein by
reference and shall apply retroactively, if necessary, and be deemed a part of
this Agreement to the same extent as though expressly set forth herein. If any
provision of this Agreement would cause Executive to incur any additional tax or
interest under Section 409A, the Employer shall, upon Executive’s specific
request, use its reasonable business efforts to in good faith reform such
provision to comply with Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to Executive and the
Employer of the applicable provision shall be maintained, but the Employer shall
have no obligation to make any changes that could create any additional economic
cost or loss of benefit to the Employer. The Employer shall not have any
liability to Executive with respect to tax obligations that result under any tax
law and makes no representation with respect to the tax treatment of the
payments and/or benefits provided under this Agreement.

24. Primary Office. The Executive’s primary office or worksite shall be in the
Oklahoma City, Oklahoma metropolitan area (notwithstanding that the home office
of the Company will remain Stillwater, Oklahoma), subject to travel necessary
for the performance of his duties hereunder.

25. No Mitigation. The Executive shall have no obligation to seek employment or
otherwise mitigate his damages under this Agreement and amounts payable to the
Executive under this Agreement shall not be reduced whether or not the Executive
obtains other employment.

26. Indemnification and Insurance. The Employer shall, as provided for in the
Company’s Articles and Bylaws, defend, indemnify and hold harmless the Executive
and the Executive’s heirs, estate, executors and administrators against any
costs, losses, claims, suits, proceedings, damages or liabilities to which they
may become subject to arising from, based on, or relating to the Executive’s
employment by the Employer or the Executive’s service as an officer or member of
the Board of Directors of the Employer or any Affiliate, including without
limitation reimbursement for any legal or other expenses reasonably incurred by
the Executive in connection with investigating and defending against any such
costs, losses, claims, suits, proceedings, damages or liabilities. The Employer
shall provide to the Executive an opportunity

 

16



--------------------------------------------------------------------------------

to enter into an indemnification agreement with the same substantive terms
offered to other directors and officers. The Employer shall maintain directors
and officers liability insurance in commercially reasonable amounts (as
reasonably determined by the Board of Directors), and the Executive shall be
covered under such insurance to the same extent as other similarly situated
executives of the Employer; provided, however, that the Employer shall not be
required to maintain such insurance coverage if the Board of Directors
determines that it is unavailable at reasonable cost, provided that the
Executive is given written notice of any such determination promptly after it is
made.

27. Definitions. Whenever used in this Agreement, the following terms and their
variant forms shall have the meanings set forth below:

(a) “Affiliate” shall mean any entity which controls, is controlled by, or is
under common control with another entity. For this purpose, “control” means
ownership of more than fifty percent (50%) of the ordinary voting power of the
outstanding equity securities of an entity.

(b) “Agreement” shall mean this Agreement and any appendices incorporated herein
together with any amendments hereto made in the manner described in this
Agreement.

(c) “Board of Directors” shall mean the board of directors of the Company and/or
of the Subsidiary Banks, as the context requires and, where appropriate,
includes any committee thereof or other designee.

(d) “Business of the Employer” shall mean the business conducted by the
Employer, which is the business of commercial and consumer banking.

(e) “Cause” shall mean:

(1) a material breach of the terms of this Agreement by the Executive not cured
by the Executive within ten (10) business days after the Executive’s receipt of
Employer’s written notice thereof, including, without limitation, failure by the
Executive to perform in all material respects the Executive’s duties and
responsibilities in the manner and to the extent required under this Agreement;

(2) any act by the Executive of fraud against, material misappropriation from,
or material dishonesty to the Employer;

(3) conviction of the Executive of a crime involving breach of trust or moral
turpitude or any felony;

 

17



--------------------------------------------------------------------------------

(4) conduct by the Executive that amounts to willful misconduct, gross and
willful insubordination, or gross neglect or inattention to the Executive’s
duties and responsibilities hereunder, including prolonged absences without the
written consent of the Board of Directors;

(5) conduct in material violation of the Employer’s written code of conduct as
the same may be in force from time to time not cured by the Executive within ten
(10) business days after the Executive’s receipt of Employer’s written notice
thereof;

(6) receipt of any form of notice, written or otherwise, that any regulatory
agency having jurisdiction over the Employer intends to institute any form of
formal regulatory action against the Executive; or

(7) Executive’s removal and/or permanent prohibition from participating in the
conduct of the Employer’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the FDIA (12 U.S.C. 1818(e)(4) and (g)(1)).

(f) “Change of Control” means for purposes of this Agreement the occurrence of
any of the following events on or after the Effective Date:

(1) the date any entity or person, including a group as defined in
Section 13(d)(iii) of the Securities Exchange Act of 1934 shall become the
beneficial owner of, or shall have obtained voting control over, fifty percent
(50%) or more of the outstanding common shares of either the Company or
Stillwater National Bank and Trust Company (“SNB-Stillwater”);

(2) the date the shareholders of either the Company or SNB-Stillwater approve a
definitive agreement (i) to merge or consolidate either the Company or
SNB-Stillwater with or into another corporation in which either the Company or
SNB-Stillwater, respectively, is not the continuing or surviving corporation or
pursuant to which any common shares of either the Company or SNB-Stillwater
would be converted into cash, securities, or other property of another, other
than a merger of either the Company or SNB-Stillwater in which holders of common
shares immediately prior to the merger have the same proportionate interest of
common stock of the surviving corporation immediately after the merger as
immediately before, or (ii) to sell or otherwise dispose of substantially all of
the assets of either the Company or SNB-Stillwater; or

(3) the date there shall have been change in a majority of the Board of
Directors of either the Company or SNB-Stillwater within a 12-month period
unless the nomination of each new director was approved by the vote of
two-thirds (2/3) of directors then still in office who were in office at the
beginning of the 12-month period.

 

18



--------------------------------------------------------------------------------

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(h) “Competing Business” shall mean any entity (other than the Employer and its
Affiliates) that is conducting business that is the same or substantially the
same as the Business of the Employer.

(i) “Confidential Information” means data and information relating to the
business of the Employer and its Affiliates (which does not rise to the status
of a Trade Secret) which is or has been disclosed to the Executive or of which
the Executive became aware as a consequence of or through the Executive’s
relationship to the Company and its Affiliates and which has value to the
Employer and its Affiliates and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Employer or its Affiliates, provided
that such public disclosure shall not be deemed to be voluntary when made
without authorization by the Executive or any other employee of Employer, or
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.

(j) “Constructive Termination” shall mean any of the following which occurs
after the effective date of a Change of Control:

(1) the material reduction of the Executive’s Annual Salary, Annual Bonus
opportunity, opportunity to earn equity compensation, or other benefits, each as
provided in this Agreement;

(2) a material diminution in the Executive’s authority, duties or
responsibilities or a change in his position such that he ceases to hold the
title of, or serve in the role as, President and Chief Executive Officer of the
Company or any successor;

(3) the assignment of any duties materially inconsistent with the Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities under this Agreement; or

(4) an involuntary relocation of the Executive’s primary office or worksite to a
place that is beyond a twenty (20) mile radius from 6301 Waterford Boulevard in
Oklahoma City, Oklahoma.

(k) “Disability” shall mean that the Executive suffers from a physical or mental
disability or infirmity that qualifies the Executive for disability benefits
under any

 

19



--------------------------------------------------------------------------------

accident and health plan maintained by the Employer that provides income
replacement benefits due to disability or, if the Employer does not maintain
such a plan, the Executive’s inability to perform the essential functions of the
Executive’s job for a period of ninety (90) or more days, with or without
reasonable accommodation, as a result of a physical or mental disability or
infirmity, as reasonably determined by the Employer.

(l) “Employer Information” shall mean Confidential Information and Trade
Secrets.

(m) “Initial Term” shall mean that period of time commencing on the Effective
Date and ending December 31, 2014, subject to any earlier Termination of
Employment of the Executive under this Agreement as provided for in Sections
2(b) and 4.1.

(n) “Post-Termination Period” shall mean twelve (12) months following the
effective date of the Executive’s Termination of Employment.

(o) “Subsidiary Bank” shall mean each subsidiary bank as may be wholly-owned by
the Company from time to time.

(p) “Term” shall mean the Initial Term and any subsequent extension periods,
subject to any earlier Termination of Employment of the Executive under this
Agreement as provided for in Sections 2(b) and 4.1.

(q) “Termination of Employment” shall mean a termination of the Executive’s
employment where either (1) the Executive has ceased to perform any services for
the Employer and all affiliated companies that, together with the Employer,
constitute the “service recipient” within the meaning of Code Section 409A
(collectively, the “Service Recipient”) or (2) the level of bona fide services
the Executive performs for the Service Recipient after a given date (whether as
an employee or as an independent contractor) permanently decreases (excluding a
decrease as a result of military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Executive retains a right to reemployment with the Service Recipient
under an applicable statute or by contract) to no more than twenty percent
(20%) of the average level of bona fide services performed for the Service
Recipient (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of service if the
Executive has been providing services to the Service Recipient for less than 36
months).

 

20



--------------------------------------------------------------------------------

(r) “Trade Secrets” shall mean Employer or Affiliate information including, but
not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which:

(1) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and

(2) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this Agreement as of the date first shown above.

 

Southwest Bancorp, Inc.: By:  

 

  Signature  

 

  Print Name  

 

  Title Stillwater National Bank and Trust Company: By:  

 

  Signature  

 

  Print Name  

 

  Title Bank of Kansas: By:  

 

  Signature  

 

  Print Name  

 

  Title Executive:

 

Joe T. Shockley, Jr.

#6251696

 

22



--------------------------------------------------------------------------------

Exhibit “A”

SEVERANCE AGREEMENT AND

FULL AND FINAL RELEASE OF CLAIMS

This Severance Agreement and Full and Final Release of Claims (“Agreement”) is
made and entered into by and among Southwest Bancorp, Inc., a bank holding
company organized under the laws of the State of Oklahoma (the “Company”), the
Stillwater National Bank and Trust Company, a national bank organized under the
laws of the United States, and the Bank of Kansas, a state bank chartered under
the laws of the State of Kansas (collectively, the “Employer”), and Joe T.
Shockley, Jr. (the “Executive”).

1. SEPARATION. Executive’s employment with the Employer will terminate on
             or such later date as may be determined by the parties (“Separation
Date”). The parties acknowledge that Executive’s termination from employment
will result in a “Separation from Service” as defined in Section 409A of the
Internal Revenue Code. Executive further agrees that the Executive hereby
resigns as an officer and director of the Employer and any related or affiliated
entities as of the Separation Date.

2. CONSIDERATION. In consideration of the Executive’s decision to enter into
this Agreement, the Employer will (i) continue to employ Executive through the
Separation Date, (ii) and will provide Executive severance pay and treat equity
awards in accordance with the terms of the employment agreement between the
Employer and the Executive dated             , 2012 (the “Employment
Agreement”), and (iii) otherwise satisfy all of the Employer’s obligations under
the Employment Agreement which survive the Executive’s Termination of Employment
(as defined in the Employment Agreement). Federal, state and local tax
withholdings and other legal deductions may be applied to the above
consideration as determined by the Employer in its sole discretion.

Whether or not Executive executes this Agreement, the Employer will pay
Executive any and all wages for all hours worked up to and through the
Separation Date within the appropriate time frame required by applicable law. If
Executive fails or refuses to execute this Agreement, or if Executive revokes
this Agreement as provided herein, Executive will not be entitled to the
consideration set forth above.

3. FULL AND FINAL RELEASE.

(a) In consideration of the payments being provided to Executive above,
Executive, for himself, his attorneys, heirs, executors, administrators,
successors and assigns, fully, finally and forever releases and discharges the
Employer and all other affiliated companies, as well as its and their
successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Agreement
as the “Releasees”), of and from all claims, demands, actions, causes of action,
suits, damages, losses, and expenses, of any and every nature whatsoever, as a
result of actions or omissions occurring through the date Executive signs this
Agreement.



--------------------------------------------------------------------------------

Specifically included in this waiver and release are, among other things, any
and all claims related to any severance pay plan, any and all claims related to
Executive’s employment and separation from employment or otherwise, including
without limitation: (1) Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991; (2) the Americans with Disabilities Act, as
amended; (3) 42 U.S.C. § 1981; (4) the Age Discrimination in Employment Act (29
U.S.C. §§ 621-624); (5) 29 U.S.C. § 206(d)(1); (6) Executive Order 11246;
(7) Executive Order 11141; (8) Section 503 of the Rehabilitation Act of 1973;
(9) Executive Retirement Income Security Act (ERISA); (10) the Occupational
Safety and Health Act; (11) the Worker Adjustment and Retraining Notification
(WARN) Act; (12) the Family and Medical Leave Act; (13) the Ledbetter Fair Pay
Act; and (14) other federal, state and local discrimination laws, including the
Oklahoma Anti-Discrimination Act and 85 O.S. Section 341 under Oklahoma’s
Workers’ Compensation Act.

Executive further acknowledges that Executive is releasing, in addition to all
other claims, any and all claims based on any tort, whistle-blower, personal
injury, defamation, invasion of privacy or wrongful discharge theory;
retaliatory discharge theory; any and all claims based on any oral, written or
implied contract or on any contractual theory (including the Employment
Agreement); any claims based on a severance pay plan; and all claims based on
any other federal, state or local Constitution, regulation, law (statutory or
common), or other legal theory, as well as any and all claims for punitive,
compensatory, and/or other damages, back pay, front pay, fringe benefits and
attorneys’ fees, costs or expenses.

(b) Nothing in this Agreement, however, is intended to waive Executive’s
entitlement to vested benefits under any 401(k) plan or other benefit plan
provided by the Employer. Furthermore, the parties specifically agree that this
release does not cover, and Executive expressly reserves, indemnification rights
existing to the Executive as a current or former director and/or officer of the
Employer under the Articles and Bylaws of the Employer and pursuant to
applicable state law and in accordance with any D&O policy existing for former
officers and directors of the Employer. Finally, the above release does not
waive claims that Executive could make, if available, for unemployment or
workers’ compensation or claims that cannot be released by private agreement.

(c) Executive understands that this Agreement does not bar the Executive from
filing a complaint and/or charge with any appropriate federal, state, or local
government agency or cooperating with said agency in its investigation.
Executive agrees, however, that the Executive shall not be entitled to receive
any relief or recovery (monetary or otherwise) in connection with any complaint
or charge brought against the Releasees, without regard as to who brought said
complaint or charge.

 

2



--------------------------------------------------------------------------------

4. ADVICE OF COUNSEL. Executive acknowledges that the Executive has been and is
hereby advised by the Employer to consult with an attorney in regard to this
matter. Executive understands that Executive is responsible for the costs of any
such legal services incurred in connection with such consultation.

5. POST-EMPLOYMENT COOPERATION. Executive agrees to reasonably cooperate with
the Employer in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Employer which relate to events or occurrences that transpired or which failed
to transpire while Executive was employed by the Employer. Executive also agrees
to cooperate reasonably with the Employer in connection with any internal
investigation or review, or any investigation or review by any federal, state or
local regulatory authority, relating to events or occurrences that transpired or
failed to transpire while Executive was employed by the Employer. Executive’s
reasonable cooperation in connection with such matters shall include, but not be
limited to, providing information to counsel, being available to meet with
counsel to prepare for discovery or trial and acting as a witness on behalf of
the Employer at a mutually convenient times. If the Executive is called upon to
cooperate in connection with any such matter, then the Executive shall be
entitled to a fair and reasonable per diem fee and reimbursement of any expenses
incurred at the request of the Employer.

6. NO OTHER CLAIMS. Executive represents that Executive has not filed, nor
assigned to others the right to file, nor are there currently pending, any
complaints, charges or lawsuits against the Releasees with any governmental
agency or any court or in any arbitration forum.

7. NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This Agreement shall not be
construed as an admission by the Employer of any liability or acts of wrongdoing
or discrimination, nor shall it be considered to be evidence of such liability,
wrongdoing, or discrimination.

8. RETURN OF PROPERTY. Executive acknowledges, understands, and agrees that
Executive will turn over to              all documents, files, memoranda,
records, Employer Information (as defined in the Employment Agreement), credit
cards, records, books, manuals, computer equipment, computer software, pagers,
cellular phones, facsimile machines, PDAs, keys and electronic keys or access
cards into the building and any other equipment or documents, and all other
physical or electronic property of similar type that Executive received from the
Employer and/or that Executive used in the course of his employment with the
Employer and that are the property of the Employer. Executive agrees that
Executive will not delete, destroy or erase any data stored on or associated
with such property, including but not limited to data stored on computers,
servers, phones, or other electronic devices. Executive further agrees to return
to              any and all hard copies of any documents which are the subject
of a document preservation notice or other legal hold and to notify             
of the location of any electronic documents which are subject to a legal hold.

 

3



--------------------------------------------------------------------------------

9. CONFIDENTIALITY. The nature and terms of this Agreement are strictly
confidential and they have not been and shall not be disclosed by Executive at
any time to any person (including the Employer’s employees) except Executive’s
lawyer, accountant, or immediate family without the prior written consent of an
officer of the Employer, except as necessary in any legal proceedings directly
related to the provisions and terms of this Agreement, to prepare and file
income tax forms, or pursuant to court order after reasonable notice to the
Employer. Executive may disclose that Executive is subject to an agreement not
to disclose trade secrets and confidential information where necessary to comply
with such confidentiality agreement. Executive agrees that Executive is
responsible for informing these persons of the confidential nature of this
Agreement and that any breach of this confidentiality provision by any of these
persons shall be deemed a breach by Executive.

10. GOVERNING LAW. This Agreement shall be interpreted under the laws of the
State of Oklahoma.

11. SEVERABILITY. The provisions of this Agreement are severable, and if any
part of this Agreement except Paragraphs 3 or 5 are found by a court of law to
be unenforceable, the remainder of the Agreement will continue to be valid and
effective, and the court is authorized to amend relevant provisions of the
Agreement to carry out the intent of the parties to the extent legally
permissible. If Paragraph 3 or 5 is found by a court of competent jurisdiction
to be unenforceable, the parties agree to seek a determination by the court as
to the rights of the parties, including whether Executive is entitled under
those circumstances and the relevant law to retain the benefits paid to
Executive under this Agreement.

12. SOLE AND ENTIRE AGREEMENT. This Agreement and the Employment Agreement set
forth the entire agreement between the parties with respect to the subject
matters covered by this Agreement and the Employment Agreement; provided
however, that any continuing obligations of confidentiality, non-disparagement,
non-appropriation and/or non-solicitation under any other agreement shall
survive. Any other prior agreements between or directly involving the parties to
the Agreement and the Employment Agreement with respect to the subject matters
covered by this Agreement and the Employment Agreement are superseded by the
terms of this Agreement and the Employment Agreement and thus are rendered null
and void.

13. NO OTHER PROMISES. Executive affirms that the only consideration for his
signing this Agreement is that set forth in Paragraph 2, that no other promise
or agreement of any kind has been made to or with Executive by any person or
entity to cause Executive to execute this document, and that Executive fully
understands the meaning and intent of this Agreement, including but not limited
to, its final and binding effect.

 

4



--------------------------------------------------------------------------------

14. ACKNOWLEDGEMENTS.

(a) Executive acknowledges, understands and agrees that Executive has been
notified of Executive’s rights under the Family and Medical Leave Act (FMLA) and
state leave laws. Executive further acknowledges, understands and agrees that
Executive has not been denied any leave requested under the FMLA or applicable
state leave laws and that, to the extent applicable, Executive has been returned
to Executive’s job, or an equivalent position, following any FMLA or state leave
taken pursuant to the FMLA or state laws.

(b) Executive acknowledges, understands and agrees that it is Executive’s
obligation to make a timely report, in accordance with the Employer’s policy and
procedures, of any work related injury or illness. Executive further
acknowledges, understands and agrees that Executive has reported to the
Employer’s management personnel any work related injury or illness that occurred
up to and including Executive’s last day of employment.

15. NO VIOLATION OF THE LAW. Executive represents and acknowledges that, except
as set forth on Schedule I attached hereto, Executive is unaware of any conduct,
actions or inactions by the Employer or anyone employed by the Employer which
would violate any federal, state or local law, any common law, or any rule
promulgated by any administrative body. Executive further acknowledges that
Executive has disclosed to              any relevant facts known to Executive of
any conduct which violates in any material respect any Employer policy or
standard.

16. LEGALLY BINDING AGREEMENT. Executive understands and acknowledges that this
Agreement contains a full and final release of claims against the Employer; and
that Executive has agreed to its terms knowingly, voluntarily, and without
intimidation, coercion or pressure.

17. ADVICE OF COUNSEL / CONSIDERATION AND REVOCATION PERIODS. Executive hereby
acknowledges and agrees that this Agreement and the termination of Executive’s
employment and all actions taken in connection therewith are in compliance with
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act and that the releases set forth herein shall be applicable,
without limitation, to any claims brought under these Acts. Executive
acknowledges that the Executive has been and is hereby advised by the Employer
to consult with an attorney in regard to this matter. Executive understands that
Executive is responsible for the costs of any such legal services incurred in
connection with such consultation. Executive further acknowledges that Executive
has been given more than twenty-one (21) days from the time that Executive
receives this Agreement to consider whether to sign it. Executive shall have
seven (7) days from the date Executive signs this Agreement to revoke the
Agreement. To revoke, Executive must ensure that written notice is delivered to
            , 608 South Main Street, Stillwater, Oklahoma 74074, by the end of
the day on

 

5



--------------------------------------------------------------------------------

the seventh calendar day after Executive signs this Agreement. If Executive does
not revoke this Agreement within seven (7) days of signing, this Agreement will
become final and binding on the day following such seven (7) day period.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

This Agreement includes a release of all known and unknown claims through the
date of this Agreement. Executive should carefully consider all of its
provisions before signing it. Executive’s signature below indicates Executive’s
understanding and agreement with all of the terms in this Agreement.

 

      Southwest Bancorp, Inc. Date:  

 

    By:  

 

      Full Name:  

 

      Title:  

]

      Stillwater National Bank and Trust Company Date:  

 

    By:  

 

      Full Name:  

 

      Title:  

 

      Bank of Kansas Date:  

 

    By:  

 

      Full Name:  

 

      Title:  

 

Date:  

 

   

 

      Joe T. Shockley, Jr.

 

7